              Case 1:19-cv-06265-RA Document 51 Filed 01/04/21 Page 1 of 1



UNITED STATES DISTRICT COURT                                     USDC-SDNY
SOUTHERN DISTRICT OF NEW YORK                                    DOCUMENT
                                                                 ELECTRONICALLY FILED
 JUHUA HAN,                                                      DOC#:
                                                                 DATE FILED: 1/4/2021
                             Plaintiff,

                        v.                                          19-CV-6265 (RA)

 KUNI’S CORPORATION doing business as                                   ORDER
 IKINARI STEAK USA AND PEPPER
 FOOD SERVICE CO. LTD.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of the stay of this action pending the bankruptcy proceedings, see Dkt. 47, the post-

discovery conference scheduled for Friday, January 8, 2021 is adjourned sine die.

SO ORDERED.

Dated:      January 4, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
